11/13/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                     Case Number: DA 20-0377


                                        DA 20-0377
                                    _________________

MICHAEL HUMMERT,

             Plaintiff and Appellee,

      v.                                                            ORDER

JERRY CHRISTISON,

             Defendant and Appellant.
                                    _________________


       This Court reviews briefs to ensure compliance with Rules 11 and 12 of the
Montana Rules of Appellate Procedure.
       M. R. App. P. 12(1)(i) requires appellants to attach an appendix including the
relevant judgment, order(s), findings of fact, conclusions of law, jury instruction(s),
ruling(s), or decision(s) from which the appeal is taken, together with any written
memorandum or rationale of the court, and those pages of the transcript containing any
oral ruling in support.
       After reviewing the Appellant’s opening brief filed on November 13, 2020, this
Court has determined that the brief does not comply with the Rules and must be
resubmitted. Appellant’s brief contains no appendix to the judgment or order appealed.
       IT IS THEREFORE ORDERED that the referenced brief is rejected.
       IT IS FURTHER ORDERED that within ten (10) days of the date of this Order the
Appellant shall electronically file with the Clerk of this Court the opening brief with an
appendix as necessary to comply with the specified Rule and that the Appellant shall
serve copies of the brief with appendix on all parties of record;
       IT IS FURTHER ORDERED that pursuant to the Temporary Electronic Filing
Rule 12(a)(4), the seven paper copies of the Appellant’s Opening brief must comply with
Rule 12(1)(i), M. R. App. P., including copies of the orders and judgments from which
the appeal is taken;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing of the resubmitted brief and
appendix.
       The Clerk is directed to provide a true copy of this Order to the Appellant and to
all parties of record.




                                             2                                Electronically signed by:
                                                                                     Beth Baker
                                                                         Justice, Montana Supreme Court
                                                                                November 13 2020